In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00115-CR




             IN RE RAYMOND GILBERT




             Original Mandamus Proceeding




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                         MEMORANDUM OPINION

        Raymond Gilbert has filed a petition for writ of mandamus asking this Court to order the

Honorable R. Scott McKee, sitting as the 392nd Judicial District Court of Henderson County, to

rule on a motion to preserve evidence and a motion for new trial Gilbert filed in that court.

        Section 22.221 of the Texas Government Code provides that “[e]ach court of appeals for a

court of appeals district may issue all writs of mandamus, agreeable to the principles of law

regulating those writs, against: . . . (1) a judge of a district, statutory county, statutory probate

county, or county court in the court of appeals district.” See TEX. GOV’T CODE ANN. § 22.221(b)(1)

(Supp.). The 392nd Judicial District Court of Henderson County is not located within our district.

TEX. GOV’T CODE ANN. § 22.201(g) (Supp.). It is located within the district of the Tyler Court of

Appeals. See TEX. GOV’T CODE ANN. § 22.201(m) (Supp.). Although Gilbert’s underlying

criminal appeal was transferred to this Court pursuant to the Texas Supreme Court’s docket

equalization order, such transfer does not confer jurisdiction on this Court in a separate original

proceeding. 1    See In re Davis, 87 S.W.3d 794, 795 (Tex. App.— Texarkana 2002, orig.

proceeding).




1
 The Texas Supreme Court order directing the transfer of cases under the docket equalization process explicitly
excludes any transfer of original proceedings. See Misc. Docket No. 19-9022, Transfer of Cases from Courts of
Appeals (Mar. 26, 2019).
                                                      2
      We, therefore, dismiss the petition for writ of mandamus for want of jurisdiction.




                                           Ralph K. Burgess
                                           Justice
Date Submitted:      June 21, 2019
Date Decided:        June 24, 2019
Do Not Publish




                                               3